  Case 3:20-cv-03296-X Document 13 Filed 11/16/20           Page 1 of 9 PageID 1174



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

 PELLETIER MANAGEMENT AND                   §
 CONSULTING, LLC,                           §
                                            §
       Plaintiff,                           §
                                            §
 v.                                         §     Civil Action No. 3:20-cv-03296
                                            §
 INTERBANK AND REAL ESTATE                  §
 HOLDINGS, LLC, FOR THE                     §
 BENEFIT OF ITS SERIES B                    §
                                            §
       Defendant.                           §

        PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF ITS
    MOTION FOR EXPEDITED, LIMITED JURISDICTIONAL DISCOVERY
  AND TO STAY ALL OTHER MOTIONS PENDING MOTION TO REMAND

TO THE HONORABLE JUDGE OF SAID COURT:

      Pursuant to Federal Rule of Civil Procedure 26(d), Plaintiff Pelletier Management

and Consulting, LLC (“Plaintiff” or “PMC”) files this memorandum of law in support of

its Motion for Expedited, Limited Jurisdictional Discovery and to Stay All Other Motions

Pending Motion to Remand (the “Motion”) in the above-captioned and numbered action,

and would respectfully show the Court as follows:

                                            I.
                               SUMMARY OF ARGUMENT

      Plaintiff files this Motion in an abundance of caution, to confirm whether

Defendants properly removed this case to this Court. Specifically, publicly available

information suggests that Defendant InterBank may be a citizen of Oklahoma, and also

Texas, where InterBank appears to have its principal place of business. To the extent

InterBank is a Texas citizen, removal of this lawsuit is improper under the “forum-

defendant rule” set forth in 28 U.S.C. § 1441(b)(2). Accordingly, prior to filing a motion

                                            1
  Case 3:20-cv-03296-X Document 13 Filed 11/16/20             Page 2 of 9 PageID 1175



to remand this lawsuit, Plaintiff respectfully files this Motion to seek limited expedited

jurisdictional discovery to confirm whether InterBank is a Texas citizen. If InterBank is a

Texas citizen, then removal of this lawsuit is improper. See id.

                                       II.
                       FACTUAL AND PROCEDURAL BACKGROUND

          1.   Plaintiff originally filed this action on October 2, 2020, styled Pelletier

Management and Consulting, LLC v. InterBank and Real Estate Holdings, LLC, cause

No. DC-20-14485 in the 192nd District Court of Dallas County, Texas (the “State Court

Lawsuit”).

          2.   On October 7, 2020, Defendants InterBank Corp. (“InterBank”) and Real

Estate Holdings, LLC, for the benefit of its Series B (“REH”) (collectively, “Defendants”)

were served with a copy of the State Court Lawsuit and Citation.

          3.   On October 30, 2020, after properly being served and joined in the State

Court Lawsuit, Defendants removed to this Court on the basis of federal diversity

jurisdiction, 28 U.S.C. § 1332(a). See Dkt. No. 1.

          4.   Shortly after removal, on November 4, 2020, each Defendant filed a Motion

to Dismiss Pursuant to 12(b)(6), or in the Alternative, Motion for More Definite Statement

Pursuant to Rule 12(e). See Dkt. Nos 7, 9.

          5.   In their Notice of Removal, Defendants state they are citizens of Oklahoma,

while Plaintiff is a California citizen for federal diversity jurisdiction. See Dkt No. 1 at ¶

10.

          6.   Defendant InterBank claims that Oklahoma is both its state of

incorporation and the state where its principal place of business is located. See Dkt. No. 1

at ¶ 8.


                                              2
     Case 3:20-cv-03296-X Document 13 Filed 11/16/20           Page 3 of 9 PageID 1176



        7.    Defendant REH alleges that it is an Oklahoma limited liability company

with Defendant InterBank as its sole member. See Dkt. No. 1 at ¶ 9. Because REH is a

limited liability company and is deemed a citizen of every state in which its members are

citizen, Defendant REH alleges that it is also only an Oklahoma citizen. Id.

        8.    In addition to having a presence in Oklahoma, publicly available

information suggests that InterBank conducts business in Texas as well. Based on publicly

available information, many members of InterBank’s executive management team appear

to reside in Texas and work in Texas. Further, InterBank operates a majority of its 44

banking offices in Texas. See Declaration of Joshua M. Sandler at ¶ 4-5, attached hereto

as Exhibit “A.”

        9.    In this context, upon information and reasonable belief, Defendant

InterBank may be a citizen of both Texas and Oklahoma. See 28 U.S.C. § 1332(c)(1) (“[A]

corporation shall be deemed to be a citizen of every State and foreign state by which it has

been incorporated and of the State or foreign state where it has its principal place of

business[.]”). Further, because REH is a limited liability company, Defendant REH with

Defendant InterBank as its sole member, REH shares the citizenship of InterBank, and

may also be a Texas citizen.

                                            III.
                               ARGUMENTS AND AUTHORITIES

A.      Applicable law

        When removal from state court to federal court is predicated solely on the basis of

diversity jurisdiction, removal is improper “if any of the parties in interest properly joined

and served as defendants is a citizen of the state in which such action was brought.” 28

U.S.C. 1441(b)(2); In re 1994 Exxon Chem. Fire, 558 F.3d 378, 391 (5th Cir. 2009).


                                              3
     Case 3:20-cv-03296-X Document 13 Filed 11/16/20           Page 4 of 9 PageID 1177



Defendants, as the parties removing to federal court, bear the burden to show that

removal is proper. See Hertz Corp. v. Friend, 559 U.S. 77, 96–97 (2010) (“The burden of

persuasion for establishing diversity jurisdiction, of course, remains on the party

asserting it. When challenged on allegations of jurisdictional facts, the parties must

support their allegations by competent proof.”); Howery, 243 F.3d at 916; De Aguilar v.

Boeing Co., 47 F.3d 1404, 1408 (5th Cir. 1995). When jurisdiction is challenged, a

conclusory allegation of citizenship is insufficient to prove citizenship. See Guerrero v.

State Farm Mut. Auto. Ins. Co., 181 F.3d 97, 97 (5th Cir. 1999); B2-USA, Inc. v. Unirisx

Mgmt. Corp., 4:11-CV-00665, 2011 WL 7040087, at *4 (E.D. Tex. Dec. 21, 2011) (“When

citizenship is disputed, allegations of a party’s citizenship are insufficient on their own to

prove diversity; evidence must be supplied by the party claiming diversity or else the

district court may remand for want of jurisdiction.”).

        “[A]ny doubt about the propriety of removal must be resolved in favor of remand.”

Gasch v. Hartford Acc. & Indem. Co., 491 F.3d 278, 281–82 (5th Cir.2007); Manguno v.

Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir.2002) (noting that any

questions or ambiguities “should be strictly construed in favor of remand”).

B.      Defendants have not met their burden to show removal is proper

        The Notice of Removal fails to show that removal to this Court is proper.

Defendants contend that they are each a citizen solely of Oklahoma. See Dkt. No. 1.

Defendant InterBank asserts that Oklahoma is both its state of incorporation and state

where its principal place of business is located. Id. at ¶ 8; see 28 U.S.C. 1332(c). Defendant

REH contends that Defendant InterBank is its sole member, and thus, also a citizen of

only Oklahoma. Id. at ¶ 9; see Greenwich Ins. Co. v. Capsco Indus., Inc., 934 F.3d 419,

422 (5th Cir. 2019) (“The citizenship of an LLC is determined by the citizenship of each

                                              4
     Case 3:20-cv-03296-X Document 13 Filed 11/16/20           Page 5 of 9 PageID 1178



of its members.”); Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008).

        However, Defendants offer absolutely nothing in support of the foregoing

contentions. The Notice of Removal provides no facts, evidence, or affidavits to support

the allegations that InterBank is incorporated in Oklahoma, or that Oklahoma is the state

where its principal place of business is situated. Similarly, no facts, evidence, or affidavits

are offered in support of Defendants’ claim that InterBank is the sole member of

Defendant REH. Defendants’ Notice of Removal simply recites the legal standard for

determining the citizenship of a corporation and of a limited liability company but

provides precisely nothing to satisfy their burden to show that their citizenship is limited

to Oklahoma.

        Accordingly, Defendants failed to meet their burden to show that they are not

citizens of Texas and precluded from removing to this Court under the forum-defendant

rule of 28 U.S.C. § 1441(b)(2).

C.      Plaintiff has a reasonable, good-faith basis for believing Defendants
        are citizens of Texas

        A corporation is a citizen of both its state of incorporation and the state where it

has its principal place of business. 28 U.S.C. § 1332(c)(1). A corporation’s principal place

of business is deemed to be its “nerve center”—where a “corporation’s officers direct,

control, and coordinate the corporation’s activities.” Hertz Corp. v. Friend, 559 U.S. 77,

92-93 (2010) (noting the nerve center is not simply the location of a boardroom or

meeting place where the officers and directors occasionally gather); Jing Gao v. Blue

Ridge Landfill TX, L.P., 783 Fed. Appx. 409, 410 (5th Cir. 2019). Thus, the nerve center

of a corporation can be the state where the officers who direct, control, and coordinate

the corporation’s activities reside. Hertz Corp., 559 U.S. at 92; Tour Strategy LLC v. Star-


                                              5
  Case 3:20-cv-03296-X Document 13 Filed 11/16/20                Page 6 of 9 PageID 1179



Telegram, Inc., 4:18-CV-074-A, 2018 WL 1796555, at *2 (N.D. Tex. Apr. 16, 2018) (noting

the nerve center is where the officers who retain the ultimate control and authority and/or

coordinate the big-picture activities are located). Upon information and reasonable belief,

under this standard, Texas may be the principal place of Defendant InterBank’s business.

       The following publicly available information reasonably suggests that InterBank

may have a principal place of business in Texas:

                 InterBank operations 25 of its 44 of offices in Texas.

                 The Chief Executive Officer at InterBank appears to reside in Texas.

                 The President and Chief Operating Officer at InterBank appears to reside in
                  Texas.

                 The General Counsel at InterBank appears to reside in Texas.

                 Several InterBank Vice Presidents appear to reside in Texas.1

       Additionally, as described on its own website, InterBank came into existence

through the formation and expansion of Olney Bancshares of Texas, Inc., a Texas banking

corporation (“Olney Bancshares”). Formed in the 1980s, Olney Bancshares acquired

numerous banks throughout the Texas panhandle. In 2005, Olney Bancshares began

banking operations in Oklahoma. In 2010, Olney Bancshares merged its existing charters

to form Defendant InterBank. Presently, a majority of InterBank’s branches are located

in Texas.2 Defendant InterBank’s formation, long history in Texas only, and its present

majority presence in Texas indicate that its regular and ongoing corporate activities are

directed from within Texas. Additionally, several corporate officers and directors—the

decision makers who direct, control, and coordinate InterBank regular business



       1   See Declaration of Joshua M. Sandler at ¶ 5.
       2   See id. at ¶ 4.

                                                      6
  Case 3:20-cv-03296-X Document 13 Filed 11/16/20             Page 7 of 9 PageID 1180



activities—reside in Texas.3

       Thus, to the extent that Defendant InterBank’s principal place of business is

located in Texas, then: (1) Defendants InterBank and REH are both citizens of Texas, and

(2) removal to this Court is barred under the forum-defendant rule. See 28 U.S.C. §

1441(b)(2); Bank of New York Mellon v. Grewal, 3:18-CV-3032-L, 2019 WL 1515234, at

*5 (N.D. Tex. Apr. 8, 2019). Any doubts regarding whether removal is proper must be

resolved in favor of Plaintiff. See Gasch, 491 F.3d at 281–82; Manguno, 276 F.3d at 723.

D.     Plaintiff requests limited expedited jurisdictional discovery to
       determine whether removal is improper, and whether a Motion for
       Remand is warranted

       “A district court has ‘discretionary power to stay proceedings before it in the

control of its docket and in the interests of justice[.]’” In re Beebe, 56 F.3d 1384 (5th Cir.

1995) (quoting McKnight v. Blanchard, 667 F.3d 477, 479 (5th Cir. 1982). This inherent

power to control the course of litigation includes the authority to control the scope and

pace of discovery. In re Ramu Corp., 903 F.3d 312, 318 (5th Cir. 1990).

       For the above reasons, Plaintiff requests authorization to serve five (5) narrowly

tailored interrogatories limited to determining whether Defendant InterBank’s principal

place of business is Texas. Good cause exists for the requested discovery for three reasons.

First, Defendants filed Motions to Dismiss Pursuant to Rule 12(b)(6), or in the

Alternative, Motions for More Definite Statements Pursuant to Rule 12(e). See Dkt. Nos.

7, 9. Plaintiff’s responses to these motions are currently due on November 25, 2020. See

L.R. 7.1(e). Unless and until the Court can determine whether removal was improper and

the case should be remanded, further litigation is detrimental to both the Court and the



       3   See id.

                                              7
  Case 3:20-cv-03296-X Document 13 Filed 11/16/20             Page 8 of 9 PageID 1181



parties. The parties will unnecessarily incur expenses and needlessly tax the Court’s

limited resources.

       Second, discovery is needed due to the lack of sufficient publicly available

information to adequately support a motion for remand. Further, the prohibition on

removal may be waived by failing to timely file a motion for remand. See In re 1994 Exxon

Chem. Fire, 558 F.3d 378, 394 (5th Cir. 2009). Plaintiff’s deadline to move for remand

will arrive well before the start of general discovery.

       Third, neither party will be prejudiced or unduly burdened by limited discovery

to determine whether this Court of the state court is the proper forum.

       In the interest of justice, and to preserve judicial economy, Plaintiff respectfully

requests that all other matters in this litigation be stayed pending the Court’s ruling on

this Motion. Specifically, disposition of this Motion will confirm whether removal of this

lawsuit was proper, and moreover, whether the Court must remand this case.

                                       IV.
                         CONCLUSION AND PRAYER FOR RELIEF

       Based on the foregoing, Plaintiff Pelletier Management and Consulting, LLC

respectfully requests that the Court grant its Motion for Expedited, Limited Jurisdictional

Discovery and to Stay All Other Matters Pending Motion to Remand, and that Plaintiff be

permitted to conduct, within ten (10) days, the limited expedited jurisdictional discovery

requested herein, namely serve five (5) Interrogatories limited to determining whether

Defendant InterBank’s principal place of business is Texas. Plaintiff respectfully requests

all further and other relief at law and at equity consistent with this disposition.




                                              8
  Case 3:20-cv-03296-X Document 13 Filed 11/16/20            Page 9 of 9 PageID 1182



                                          Respectfully submitted,

                                          /s/ Daniel C. Polese
                                          Joshua M. Sandler
                                          Texas Bar N0. 24053680
                                          jsandler@lynnllp.com
                                          Chisara Ezie-Boncoeur
                                          Texas State Bar No. 24103714
                                          cezie-boncoeur@lynnllp.com
                                          Daniel C. Polese
                                          Texas Bar No. 24102364
                                          dpolese@1ynnllp.com
                                          LYNN PINKER HURST & SCHWEGMANN, LLP
                                          2100 Ross Avenue, Suite 2700
                                          Dallas, Texas 75201
                                          (214) 981-3800 - Telephone
                                          (214) 981-3839 - Facsimile

                                          ATTORNEYS FOR PLAINTIFF
                                          PELLETIER MANAGEMENT AND
                                          CONSULTING, LLC



                                CERTIFICATE OF SERVICE

       On November 16, 2020, I electronically submitted the foregoing document with
the clerk of court for the U.S. District Court, Northern District of Texas, using the ECF
System of the court and certify that I have served via the Court’s ECF System on all counsel
of record or otherwise in compliance with Federal Rule of Civil Procedure 5(b)(2).

                                          /s/Daniel C. Polese
                                          Daniel C. Polese



                             CERTIFICATE OF CONFERENCE

       I hereby certify that I conferred with counsel for Defendants on November 12,
2020, who stated that Defendants are opposed to the expedited, limited jurisdictional
discovery and the limited stay sought by this Motion. Accordingly, the matter is submitted
to the Court for resolution.

                                          /s/Daniel C. Polese
                                          Daniel C. Polese



                                             9
